Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Applicant’s Arguments
	Applicant’s claim amendment and remarks are carefully considered, however, not found to be persuasive.
	Applicant has amended each of the independent claims 1 and 15 by adding a phrase “with under-sampling” to modify a nature of sampling and then argued that applied reference Chen (US-2018/0143277-A1) does performs the sampling with under sampling. However, it appears that sampling “with under-sampling” and without under-sampling are both within the scope of Chen. Chen discusses the central region of a k-space can be fully sampled as pointed out in the remarks of the Applicant. However, in other regions of k-space may be under-sampled, cf. ¶ [0036]. 
	
	Therefore, independent claims 1 and 15 are not allowable over Chen. 

Rejection under 35 USC §102
	Rejections of claims 1-20 under 35 USC 102 placed in the preceding no-final Office action (16 Sept. 2021) are maintained. See the preceding Office action for details.



Office Action Made Final
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



G.M. HYDER
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852